PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/453,276
Filing Date: 8 Mar 2017
Appellant(s): Cunico et al.



__________________
L. Jeffery Kelly, Reg. No. 65,321
For Appellant


EXAMINER’S ANSWER






January 15, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 7, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-5, 7-12, & 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sarvana, et al. (US 20180032944 A1), hereinafter Sarvana, in view of Chawla, et al. (US 20170293851 A1), hereinafter Chawla, in further view of Fisher, et al. (US 20130036117 A1), hereinafter Fisher.
Claims 6, 13, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sarvana in view of Chawla in further view of Fisher and Galley, et al. (US 20160352656 A1), hereinafter Galley.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. 

Appellant’s arguments with respect to the 35 U.S.C. 112, first paragraph, rejections of claims 1-20 for failing to comply with the written description requirement are persuasive. Accordingly, the rejections of claims 1-20 under 35 U.S.C. 112, first paragraph, for failing to comply with the written description requirement are withdrawn. 

(2) Response to Argument

Appellant’s arguments have been full considered, but they are not persuasive.
PART I. 112 (b) ARGUMENTS
Examiner notes, there is a pending 35 USC 112, second paragraph, rejection of claims 1-20 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. However, as understood by Examiner, Appellant’s arguments did not address these 35 USC 112, second paragraph, rejections.
In claim 1, and similarly claims 8 & 15, in the “storing” limitation of line 26, the claim recites the limitation "the adjustment to the schedule.” There is no previously recited “an adjustment to the schedule” or any step “adjusting” a schedule. Therefore, there is insufficient antecedent basis for this limitation in the claim. Further, it is unclear what element or elements in the claim is/are the “adjustment” to a schedule referred to in the recitation of “the adjustment to the schedule.” 
Additionally, in claim 1, and similarly claims 8 & 15, also in the “storing” limitation of line 26, recites the limitation "the schedule.” The claims previously introduces and repeatedly refers to “the user’s schedule.” There is insufficient antecedent basis for “the schedule.” Further, it is unclear whether “the schedule” is the same or different schedule as “the user’s schedule.”

PART II. 101 ARGUMENTS
Appellant argues (Pages 9-11) that the Final Office Action failed to respond to the substance of all of Applicant's arguments and Examiner’s failure to specifically respond to Applicant's arguments renders the Final Office Action arbitrary and capricious, and therefore invalid, which Appellant alleges is a clear error, because Examiner did not present a response to explicit examples of mental processes and certain methods of organizing human activity provided in “Applicant’s Response” to the “Previous Office Action.” Examiner respectfully disagrees.
As an initial matter, pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (prong 1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and (prong 2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (Step 2A, prong 1) recites an abstract idea and (Step 2A, prong 2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine whether any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.
Here, in view of the first prong of Step 2A, claim 1, and similarly claims 8 & 15, recites the following 
[a]method for cognitive scheduling, the method comprising: 
receiving an input, wherein the input includes a plurality of data relating to a user's schedule, wherein the input is either entered manually or verbally by a user …, wherein the input is stored …; 
performing a semantic analysis based on the received input, wherein the semantic analysis evaluates syntactic structures of the plurality of data to identify, sort and analyze user activities and user communications between the user and other parties, wherein the semantic analysis is stored …; 
performing further analysis based on the performed semantic analysis, wherein one further analysis includes a behavioral analysis, wherein the behavioral analysis evaluates user behavior patterns, user sentiments and user biometric responses, wherein the behavioral patterns include behaviors related to the user activities, user sub-tasks, user dependencies and the user communications between the user and the other parties, wherein the behavioral patterns include users routines, user scheduled activities and user unscheduled activities, wherein the further analysis is stored …; 
performing a predictive analysis based on the performed semantic analysis and the performed further analysis, wherein the predictive analysis evaluates the input, the semantic analysis and the further analysis that are stored … to amend, add or remove an 
providing a notification relating to the user's schedule … that provides an explanation of why the event was amended, added or removed; 
accepting or denying, by the user, to amend, add or remove the event to the user's schedule; 
storing the adjustment to the schedule to build a user preference history and to create optimal future predictions based on the user's habits and schedule changes; 
performing an analysis of the user's habits, both routine habits and non-routine habits; and 
adjusting an alert time for the user based on the user's habits and the behavioral analysis to a time before the event begins and before a next event begins.

In view of these limitations, under the first prong of Step 2A, claims 1-20 recite the abstract idea of receiving input, analyzing the input to semantically identify the data, perform further analysis to determine user behaviors, biometric response, and sentiment, determine relationships between users, add or remove an event based on a prediction based on the activities of user, notify users regarding the prediction, storing the users schedule, and adjusting an alarm time for an event in a user’s schedule based on a user’s behavior and habits. 

In relevant part, the arguments by Appellant regarding “certain methods of organizing human activity” that Appellant alleges Examiner did not responds to include the following:
The October 2019 update to the new guidance provides examples of certain methods of organizing human activity relating to managing personal behavior or relationships or interaction between people …. Amended claim 1 does not involve as "a set of rules for playing a dice game," "voting, verifying the vote, and submitting the vote for tabulation," "assigning hair designs to balance head shape" and "a series of instructions of how to hedge risk" or any similar concept. As such, claim 1 is not directed to certain methods of organizing human activity.

Contrary to Appellant’s allegation, Examiner did indeed respond to Appellant’s arguments that the claims do not recite a mental process by explaining how the claims manage personal behavior of people.
As noted in the previous Action dated August 7, 2020 in response to Appellant’s argument that the claims do not recite a certain method of organizing human activity, a claim recites “certain methods of organizing human activity” when the claim recites fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 84 Fed. Reg. 52. 

As noted above and in the previous action, certain methods of organizing human activities includes managing personal behavior or relationships or interactions between people - including following rules or instructions. 
As set forth above and in the previous action, the claims manage personal human behavior by reminding human users to work on and collaborate on activities, which are instructions for the human users to follow. The claims recite steps to managing reminders (i.e. instructions – the recited alerts and notification) for human users to work on and collaborate on activities in the limitations that “provid[e] a notification” to the user regarding events the schedule in with an “event was amended, added, or removed,” “accept[] or deny[], by the user” the amending, adding or removing of the event on the user's schedule, and “adjust[]an alert time for the user” to a time before the event begins and before a next event begins. Each of these steps manage the personal human behavior of users that include providing instructions for the human user to follow by notifying human users of schedule changes the human user may accept or deny and adjusting an alert that reminds a user when to begin an event. Further, each of these steps are based on managing personal human behavior of the human users’ schedules in the receiving step and the various analyses of human users’ and parties’ current and previous activities, habits, discussions, and behaviors.
According, under prong 1 of Step 2A, the claims recite a certain method of organizing human activity.
Furthermore, contrary to Appellant’s assertion, Examiner did address Appellants assertion that the claims are not directed to certain methods of organizing human activity because, as set forth above and in the previous action, Examiner explained why the claims manage the personal human behavior of the human users, which, as noted above, include instructions for human users to follow. In explaining how the claims manage the personal human behavior of the human users by reminder or instructions the user, Examiner described the claims recites concepts that, like those referred to by Appellant, fall within the definition of certain method of organizing human activity and relate to managing personal behavior. Therefore, by why the claims manage the personal human behavior of the human users, Examiner did address Appellant’s arguments regarding examples of certain methods organizing human activity relating to managing personal behavior or relationships or interaction between people.

In addition, in relevant part, the arguments by Appellant regarding “mental processes” that Appellant alleges Examiner did not responds to include the following:
The October 2019 update to the new guidance provides examples of a mental process as "a claim to 'collect information, analyzing it, and displaying certain results of the collection and analysis,' where the data analyzes steps that are recited at a high level of generality such that they could practically be performed in the human mind." Alternatively, claims that do not recite a mental process is when the claims do not contain limitations that can practically be formed in the human mind such that the human mind is not equipped to perform the claim limitations.

Contrary to Appellant’s allegation, Examiner did indeed respond to Appellant’s arguments that the claims do not recite a mental process by explaining how the claims can be performed by a human. As noted in the previous Action dated August 7, 2020 in response to Appellant’s argument that the claims do not recite a mental process, a claim recites “mental processes” when the claim recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion), wherein if the claim, under its broadest reasonable interpretation, covers the claim being practically performed in the mind but for the recitation of generic computer components, then the claim is in the mental process category. Id. at 52 n.14. 
Here, as a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited receiving input, analyzing the input to semantically identify the data, perform further analysis to determine user behaviors, biometric response, and sentiment, determine relationships between users, add or remove an event based on a prediction based on the activities of user, notify users regarding the prediction, storing the users schedule, and adjusting an alarm time for an event in a user’s schedule based on a user’s behavior and habits could all be reasonably interpreted as a human making observations of data input, performing evaluations based on the observations to identify the data, determine user behaviors, biometric response, sentiment, relationships between users, and alert times for events, using a human mind to store or memorize the input, schedule and evaluations, generate a prediction, add or remove an event based on a prediction based on the activities of user, and using mental judgment and providing an opinion to notify a person regarding the prediction and an alert for the event based on the observed and evaluated information. 
That is, but for the computer components and systems performing the claimed functions, each of the limitations of the claims could be practically performed by a human making observations of data input (i.e. in the receiving step), a human performing evaluations based on the observations to identify the data, determine user behaviors, biometric response, sentiment, relationships between users, and alert times for events (i.e. the performing of the analysis and adjusting of the alert), a human can use their human mind to store or memorize the input, schedule, and evaluations (i.e. the storing of the input, analyses, and adjustment to the schedule to build a history and generate a predictions), a human can memorize in their mind to add or remove an event from a memorized schedule based on a prediction based on the activities of user (i.e. the accepting or denying step the adding or removal), and a human can use mental judgment of when to provide an opinion outputting a notification to person regarding the prediction and an alert for the event based on the observed and evaluated information (i.e. providing the notification and adjusting the alert). 
For the reasons set forth above and in the previous action, a human can observe information, perform evaluations, mentally memorize information, use judgment, and provide opinions to achieve the claimed functions, and thus, the claim limitations can be practically performed by a human using their mind. Therefore, the claims are directed to a mental process.
Moreover, since Examiner explicitly described the steps a human could perform to achieve the claim functions in the previous action, contrary to Appellant’s assertions, Examiner did address Appellant’s arguments regarding examples of mental processes by explaining how the claim limitations can be practically performed by a human using their mind. Therefore, despite Appellant’s statements alleging otherwise, Examiner did indeed address Appellant’s arguments regarding mental processes.


 that the subject matter eligibility rejections fail to explain how or why Applicant's claims are believed to be mental processes and certain method of organizing human activity, but instead, the rejections merely repeat Applicant's claim elements, and summarily conclude the claims recite an abstract idea without proper explanation because, Appellant alleges, Examiner’s allegations that the claims are directed to a mental process and also are categorized as certain methods of organizing human activity ignore and grossly underestimate the elements required by Applicant's claim 1 and Examiner’s allegations of what the claim recites are merely key words associated with identifying a mental process and certain methods of organizing human activity, the concepts of which are not found in Applicant's claims. Examiner respectfully disagrees.
Contrary to Appellant’s assertion Examiner did indeed explain why the claims recite an abstract idea and certainly did not ignore or under estimate the claim limitations, but rather Examiner specifically identified the claim elements that recited the abstract idea, as above, and explained why those limitations recite a mental process and a certain method of organizing human activity.
As above and in the previous action, Examiner identified the above limitations, under the first prong of Step 2A, claims 1-20 recite the abstract idea of receiving input, analyzing the input to semantically identify the data, perform further analysis to determine user behaviors, biometric response, and sentiment, determine relationships between users, add or remove an event based on a prediction based on the activities of user, notify users regarding the prediction, storing the users schedule, and adjusting an alarm time for an event in a user’s schedule based on a user’s behavior and habits. 

As explained in the previous response, each of the above limitations are directed to managing personal human behavior and relationships of the human users that are reminded to work on and collaborate on activities based on the personal human behavior of the current and previous activities, discussions, and behaviors of the human users. 
Contrary to Appellant’s assertions, this description is not read extraneous limitations into the claims, but rather describes why and how the claims manage personal human behavior. The claims manage personal human behavior by reminding human users to work on and collaborate on activities, which are instructions for the human users to follow. As discussed above, the claims recite steps to manage reminders providing a notification” to the user regarding events the schedule in with an “event was amended, added, or removed,” “accepting or deny[], by the user” the amending, adding or removing of the event on the user's schedule, and “adjusting an alert time for the user” to a time before the event begins and before a next event begins. Each of these steps manage the personal human behavior of users that include providing instructions for the human user to follow by notifying human users of schedule changes the human user may accept or deny and adjusting an alert that reminds a user when to begin an event. 
In addition, since the analyses in the claims analyzes communications between parties and the users, analyzed the information to amend, add, or remove an event  that is minimally disruptive proposed activity to the user's schedule that benefits the user's schedule and the other parties schedules, the dependent claims 7 and 14 evaluate relationships between the user and other parties involved in the activities, the claims manage the personal behavior and relationship with other parties collaborating on activates. Moreover, each of these steps are based on the managing personal human behavior of the human users’ schedules in the receiving step and the current and previous activities, habits, discussions, and behaviors of the human users by analyzing the activities of the human users in the steps performing various analysis.

Further, as explained in the previous response, as a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited receiving input, analyzing the input to semantically identify the data, perform further analysis to determine user behaviors, biometric response, and sentiment, determine relationships between users, add or remove an event based on a prediction based on the activities of user, notify users regarding the prediction, storing the users schedule, and adjusting an alarm time for an event in a user’s schedule based on a user’s behavior and habits could all be reasonably interpreted as a human making observations of data input, performing evaluations based on the observations to identify the data, determine user behaviors, biometric response, sentiment, relationships between users, and alert times for events, using a human mind to store or memorize the input, schedule and evaluations, generate a prediction, add or remove an event based on a prediction based on the activities of user, and using mental judgment and providing an opinion to notify a person regarding the prediction and an alert for the event based on the observed and evaluated information. 
Contrary to Appellant’s assertions, this discussions does not merely recite keywords associated with identifying a mental process, but rather it explains how each of the limitations of the claims could be practically performed by a human making observations of data input (i.e. in the receiving step), a human performing evaluations based on the observations to identify the data, determine user behaviors, biometric response, sentiment, relationships between users, and alert times for events (i.e. the performing of the analysis and adjusting of the alert), a human can use their human mind to store or memorize the input, schedule, and evaluations (i.e. the storing of the input, analyses, and adjustment to the schedule to build a history and generate a predictions), a human can memorize in their mind to add or remove an event based on a prediction based on the activities of user (i.e. the accepting or denying step the adding or removal), and a human can use mental judgment of when to provide output of an opinion to notify person regarding the prediction and alert for the event based on the observed and evaluated information (i.e. providing the notification and adjusting the alert). 

Accordingly, as set forth in the previous action, the claims recite a certain method of organizing human activity and a mental process.


Appellant argues  (Pages 12-13) that even if the claims can be construed to recite an abstract idea, the claims integrate the alleged judicial exception into a practical application to render the claims statutory by including a computer implemented method and system for adjusting an event based on predicting minimally disruptive time, using predictive analytics, to the user based on a time that benefits the schedules of both the user and the other parties without requiring the user to organize the minimally disruptive time personally with the other parties, and further, the predicted schedule adjustments are based on analytics that are not even available to the user, especially in relation to the other individuals who may be the other party to the meeting, such as the other individuals habits, behaviors and best times to schedule or reschedule certain types of work or personal events. Examiner respectfully disagrees.
As noted above, the 2019 Revised Guidance explicitly states “[e]xaminers evaluate integration into a practical application by: (a) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.” 84 Fed. Reg. 52, 54-55 (emphasis added). Accordingly, the second prong of Step 2A asks whether any additional elements beyond the recited abstract idea integrates the judicial exception into a practical application. 
	The only additional element beyond the recite abstract idea that are referred to by Appellant are that the claims include a computer implemented method and system. The claim elements reciting a computer implemented method and system to perform the functions referred to by Appellant is nothing more than applying the abstract idea recited in the claims with a generic computer, which is not sufficient to integrate an abstract idea into a practical application. See MPEP 2106.05(f). These additional elements beyond the recited abstract idea are provide no more than reciting generic computer components used as a tool to implement the recited abstract idea.
	With respect to the remainder of what Appellant alleges integrates the abstract idea into a practical application – the claim limitations relating to adjusting an event based on predicting minimally disruptive time, using predictive analytics, to the user based on a time that benefits the schedules of both the user and the other parties and the predicted schedule adjustments based on analytics that are not available to the user, such as the analytics of other individuals’ habits, behaviors and best times to schedule or reschedule certain types of work or personal events, each of the related limitation are part of and directed to the recited abstract idea. 
These limitations referred to Appellant that adjust an event based on predicting minimally disruptive time to the user based on a time that benefits the schedules of both the user and the other parties based on the analytics of other individuals’ habits, behaviors and best times to schedule or reschedule certain types of work or personal events manage the personal human behavior of the human users and other users by adjusting the scheduled of the event such that the adjustment minimally disrupts the schedule of the users and other individuals. That is, the limitations referred to by Appellant manage the personal behavior of the users participating in events as well as the schedule of the users and individuals, and thus, the limitations referred to by Appellant recite a certain method of organizing human activity. 
Further, adjusting an event based on predicting minimally disruptive time could be implemented by a human mentally using judgment to decide how to adjust the event based on the minimally disruptive time and performing the analytics of the user and other individuals’ habits, behaviors and best times to schedule events could be performed by a human mentally performing an evaluation of the habits, behavior, and times; therefore, the limitations referred to by Appellant recite mental processes.

Moreover, regarding the analyses limitations reciting “a semantic analysis,” while the claims do not require a specific technology to perform the semantic analysis, if the recited “semantic analysis” is analyzed as additional element, these recitations are generic computer components recited at high level of generality to apply the recited abstract idea, and further, these recitations of “semantic analysis” generally link the recited abstract idea to a technical environment, namely the environment of a computer performing a semantic analysis. Therefore, the recitations of semantic analysis are not sufficient to integrate the recited abstract idea into a practical application nor sufficient to amount to significantly more.

For the sake of completeness, with respect to the second prong of Step 2A, the additional elements beyond the recited abstract idea include the recitations of “[a] computer implemented method,” “on a user's computing device” and “stored on a database” in claim 1, and similarly claims 8 and 15. However, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these additional elements merely generally link the abstract idea to a generic technical environment, namely the technical environment of a generic computer comprising a generic database. Furthermore, with respect to the receiving, storing, sending, and notifying limitations, while these limitations are themselves abstract, if however, these limitations are analyzed as additional elements beyond the abstract idea, these elements do not add meaningful limitations 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a generic technical environment, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Sarvana, et al. (US 20180032944 A1) at [0013] & [0133] and Appellant’s specification at [0016] (describing the invention may be embodied as a general purpose computer). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7.  In addition, as noted above, with respect to the receiving, storing, sending, and notifying limitations, while these limitations are themselves abstract, even if analyzed as additional elements beyond the abstract idea, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform data gathering operations, which is insignificant extrasolution activity.
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.

PART III. 103 ARGUMENTS
Appellant argues that (Pages 13-17) Examiner did not "set forth a prima facie case, supported by evidence, showing why the claims at issue would have been obvious in light of the prior art" (MPEP 2142) to teach "performing a predictive analysis based on the performed semantic analysis and the performed further analysis, wherein the predictive analysis evaluates the input, the semantic analysis and the further analysis that are stored on the database to amend, add or remove an event based on predicting a minimally disruptive proposed activity to the user's schedule that benefits the user's schedule and the other parties schedules” because the extensive passage and number of words are unnecessary to read on an element, more than one part of the passage that allegedly reads on the same element, the element is broken up in such a way to create a disjointed section of information that cannot possibly read on the element as it is presented, and with respect to the part of the rejection that states "the employees are available to work on additional outstanding tasks beginning at a particular time, task scores of outstanding for each available employee (i.e., minimally disruptive time to the schedule of the user and other parties),” Employee availability for tasks and a minimally disruptive time to a user are not equivalent, in Sarvana, the task will be done by an employee who is available to perform it, the task is not changing, but in the present invention, a minimally disruptive time is chosen based on the user's schedule and the other parties. Examiner respectfully disagrees.
Firstly, contrary to Appellant’s assertion that length of the passage, number of words in the rejection, and breaking up of claim elements fails to “set forth a prima facie case, supported by evidence, showing why the claims at issue would have been obvious in light of the prior art,” the length and number of words in the rejection and separately mapping of each claim element to the portions of Sarvana shows with substantial evidence why the claim at issue is obvious in light of the prior art. In the claim, each limitation is lengthy and includes elements that depend on the limitations that precede (i.e., the recited “based on the performed semantic analysis and the performed further analysis”), so the rejection is lengthy and with elements separately mapped, in part, to clearly provide the context of the portions of Sarvana relied upon and how they fit within the whole of the claim. Further, Examiner cited to multiple portions of 
For example, the cited portions of paragraphs [0086]-[0091], paragraph [0015], and paragraph [0106], in general, each discuss generating a score (i.e. predictive analysis) for a user for a scheduled task based biometric data representing stress, fatigue, and mental focus, and then schedules the task by selecting the schedule with the minimum score or replaces the task in the schedule with another task when the score exceeds a threshold (i.e., amend, add or remove predicting a minimally disruptive proposed activity to the user's schedule that benefits the user's schedule and other patties schedules). The inclusion of each of these portions of Sarvana and mapping different portions of the claim limitation to different portions of Sarvana is to make it clear exactly how Sarvana performs a predictive analysis to amend, add or remove predicting a minimally disruptive proposed activity to the user's schedule that benefits the user's schedule and other patties schedules, as recited in the claims.

Furthermore, with respect to Appellant’s assertion that portion of the rejection relying upon paragraphs [0088]-[0089] in Sarvana that indicates “the employees are available to work on additional outstanding tasks beginning at a particular time, task scores of outstanding for each available employee (i.e., minimally disruptive time to the schedule of the user and other parties)” does not teach the argued limitation because Employee availability for tasks and a minimally disruptive time to a user are not equivalent, by selecting employees that are “available to work on additional outstanding tasks beginning at a particular time” and generating “task scores of outstanding for each available employee” does indeed anticipate the recited “minimally disruptive proposed activity lo the user's schedule that benefits the user's schedule and the other patties schedules” because  it shows that the tasks scores are for each employee that are available for performing the outstanding tasks. That is, since the task scores are for those employees who are available to perform outstanding tasks, if they are assigned the task or the task is removed based on the score, it is minimally disruptive to all those available employees (i.e. the user and other parties) because they are available to perform the outstanding task. 
Moreover, this argument ignores the remaining portions of the Sarvana discussed above relied upon by Examiner. As noted above, Examiner relied upon paragraphs [0086]-[0091], paragraph [0015], and each discuss generating a score for a user for a task based biometric data representing stress, fatigue, and mental focus, and then schedules the task by selecting the schedule with the minimum score or replaces the task with another task when the score exceeds a threshold, which anticipates performing a predictive analysis to amend, add or remove predicting a minimally disruptive proposed activity to the user's schedule that benefits the user's schedule and other patties schedules, as required by the claims.


Appellant argues that (Pages 17-21), with respect to the limitation of "providing a notification relating to the user's schedule on the user's computing device that provides an explanation of why the event was amended, added or removed," the sections provided by Examiner do not read on the limitations because if the Office Action response were to read on the element, it could have done so more effectively and succinctly using less words, the claimed element presents an explanation to the user regarding why an event in the user's schedule was changed however, the provided response relating to Sarvana sends the data relating to fatigue to the client (i.e., employer) and the employer unilaterally chooses to implement a mandatory break and sends the modified schedule to the user (i.e., employee) with the choice to present the data and what data is presented is made by the employer. Examiner respectfully disagrees.
As in response to the previous argument, the length or number of words in the rejection provide each instance of portions of Sarvana that disclose the claim features and provide clear context of the portions of Sarvana relied upon showing substantial evidence of how the argued features of the claim at issue is disclosed by Sarvana.

With respect to Appellant’s assertion that Sarvana does not disclose the claimed feature because Sarvana sends the data relating to fatigue to the client (i.e., employer) and the employer unilaterally chooses to implement a mandatory break and sends the modified schedule to the user (i.e., employee) with the choice to present the data and what data is presented is made by the employer, Appellant has mischaracterized the client device 110 as a client and referred to the client device as an employer choosing to implement a task. The client device in Sarvana is not an employer nor used by an employer for choosing for an employee to implement a break. Contrary to Appellant’s assertion, the client device 110 is used to render a presentation of schedule data transmitted to the client device 110 including the schedule of tasks assigned to the user 101 for completion for presentation and review by user 101. [0076], [0094], [0106]. Furthermore, in paragraph [0094], Sarvana discloses transmitting the schedule data to employee devices to present the schedule data for the employees to review. Thus, despite Appellant’s assertions, the client device 110 is used by the user 101 to present the tasks assigned to the user 101 for completion (i.e., the employee), not the employer.

Further, as discussed in the previous action, when dynamically adjusting a schedule based on the task score using the biometric data that reflects at least one of a stress, a fatigue, or a focus of the first user, if the score exceeds a threshold score associated with a first one of the assigned tasks, the determined schedule of a user is modified to replace the first assigned task with a break having a predetermined duration (i.e., why the event was removed, added, and amended) and reschedules other tasks to account for the break. [0015], [0106], fig. 3. Similarly, when optimizing a schedule to allocate outstanding tasks based on a risk score for a user for a task based biometric data representing stress, fatigue, and mental focus for a set of five available employees, and then schedules the task with the five employees by generating candidate schedules assigning the outstanding tasks to available employees for completion (i.e., why the event was removed, added, and amended) and selecting the candidate schedule with the minimum score. [0086]-[0091], fig. 2B.
As noted above, and in both embodiments discussed above, after the schedule is optimized or updated, schedule data 132 comprising the tasks assigned to the user 101/employees is transmitted to the client device 110/employee device, which may “render and present the transmitted data to user 101”/employee. [0076], [0094], [0106]. figs. 2B, 3. This schedule data 132 that is transmitted to the client device 110 and presented to the user 101 may include data identifying each of the tasks assigned to user 101 for completion during the current workday, such as a mandatory break to user 101 between 9:30-10:00 am (i.e., presenting the task schedule including a break is a notification explaining why the event was removed, added, and amended). [0053], [0056]. As reproduced below, fig. 1 depicts schedule data 132 including tasks assigned to a user for completion, which is received by the client device, rendered with a display unit, and reviewed by user 101 (see [0056]), includes a “Rest" task during 9:30-10:00 am as in the example described in paragraph [0053]. 


    PNG
    media_image2.png
    469
    611
    media_image2.png
    Greyscale

With respect to presenting the users’ schedules with an added a rest or break, at least the presentation of the rest task in the schedule of tasks is an explanation provided in the above notification of why the event was removed and the break task added, namely the notification provides the task was removed and the break was added because the user needs to take a break or rest. Further, with respect to presenting the users’ schedules adding outstanding tasks to a set of employees’ schedules, the presentation of outstanding tasks assigned to the user for completion is an explanation of why the event was added is for the user to perform the task assigned, namely the notification provides the event was added because the user is supposed to complete the assigned task listed in the notification.


Appellant argues that (Pages 21-23) with respect to the limitation of "accepting or denying, by the user, to amend, add or remove the event to the user's schedule, the user in Sarvana, which is the employee, may review the schedule and may perform the tasks throughout the workday without the liberty to change their schedule or change the tasks related to a job description and job duties, accepting or denying an amendment to a user's schedule is not the same as reviewing and performing tasks, the claimed invention provides an element that gives the user complete liberty to accept or deny an alteration of their schedule based all of the previous predictive options and analyses, and, there is no interaction between the user (employee) in Sarvana and the presented scheduling data, instead, the user can view the tasks and perform the scheduled tasks for the workday. Examiner respectfully disagrees.
In Sarvana, the client device 110/employee device may receive transmitted schedule data 132, wherein the transmitted data includes data identifying each of the tasks assigned to corresponding ones of the employee and time slots assigned to the outstanding tasks, the client devices/employee devices may render portions of data presentation with a corresponding display unit, such as a touchscreen display, and the user 101/employee may review the presented scheduling data prior to a scheduled shift and may initiate a performance of the first scheduled task (i.e. accepting to amend, add or remove) and may perform the remaining scheduled tasks throughout the current workday in accordance with the presented scheduling data. [0053], [0056], [0076], [0094].  
The claims do not prescribe a particular manner in which the event is accepted or denied. By the client device 110/employee device receiving the schedule data and presenting the user 101/employee with tasks and breaks assigned to be completed by user for review and allowing users to initiate performance of each task and break in the schedule data for the current day, as disclosed in Sarvana, the user accepts to amend, add or remove the event to the user's schedule.


with respect to the limitation of “storing the adjustment to the schedule to build a user preference history and to create optimal future predictions based on the user's habits and schedule changes,” Sarvana offers no predictive qualities, no user preferences and no user habits, the user in Sarvana has biometric scores attached to production of a work task and the outcomes are stored as a performance database, an employee's fatigue biometric score does not constitute a preference, Sarvana offers a less dynamic range of predictive qualities available to store and analyze for future schedule adjustments for a user, and in Sarvana, if an employee has lower biometric scores for performing a task, another employee may perform the task; however, in Applicant's specification, the user is the perspective in which all data is analyzed for and the other parties in the Applicant's specification are in relation to the user's schedule, behaviors, lifestyle and habits and the user may not be swapped or changed for the convenience of getting work tasks finished for an employer. Examiner respectfully disagrees.
In Sarvana, the optimization module 128 stores data specifying the task scores for each of the assigned tasks and the aggregate biometric scores 122  of user 101 during each of the scheduled time periods within one or more data records of scheduling database 124 and links the stored task and aggregated biometric scores to user 101 to the workday and to the stored portions of schedule data 132  ([0044], [0055]), and the system stores outcome data 106 within data records of performance database 125 and links the task-specific portions of outcome data 106 to task scores and to aggregated biometric scores from biometric data 122 associated with the corresponding ones of the assigned tasks to user 101 (i.e., storing the adjustment to the schedule to build a user preference and history based on user habits and schedule changes), and corresponding ones of the time periods and prior workdays as maintained within scheduling database 124 (i.e., history based on schedule changes). [0060].
Contrary to Appellant’s assertion, this above stored information is used by the system in Sarvana “to create optimal future predictions based on the user's habits and schedule changes” as required by the claims because in addition to generating the predicted optimized scheduled discussed above with respect to the earlier limitations, Sarvana expressly discloses that “optimization module 128 may access portions of the stored performance data, and in conjunction with data identifying one or more outstanding tasks requiring completion during a current workday and expected time-varying patterns in user 101's biometric characteristics during the current workday” (i.e. build users’ preferences and history based on users’ habits), and “establish an optimized schedule that maximizes the performance of user 101 in completing the outstanding tasks while minimizing the risk of injury or failure due to fatigue, excessive stress, or reduced mental focus” (i.e. create optimal future predictions based on schedule changes). [0061].

With respect to Appellant’s assertion that Sarvana provides no user preference and a user’s fatigue biometric score does not constitute a preference, Examiner notes the claims do not require that the user’s preference are a particular form or type of user preference nor that the preference be consciously known or intentionally expressed by the user. The term “preference” means the action of or an act of preferring or being preferred; a greater liking for one alternative over another or others; predilection. Preference, Oxford English Dictionary, available at www.oed.com/view/Entry/150003.
Further, with respect to Appellant’s assertion Sarvana provides no user habits, Examiner notes the claims do not require a particular type or form of habit. The term “habit” means a settled disposition or tendency to act in a certain way, esp. one acquired by frequent repetition of the same act until it becomes almost or quite involuntary; a settled practice, custom, usage; a customary way or manner of acting. Preference, Oxford English Dictionary, available at www.oed.com/view/Entry/82978.
In Sarvana, the stored user’s prior task outcome data discussed above includes performance metrics that characterize a speed, efficiency, and/or an efficacy of task completion (see [0059]), that is linked to biometric scores discussed above represents stress, fatigue, and mental focus of users during task completion (see [0044]),  that is linked to task scores discussed above that reflect a level of risk and complexity of tasks (see [0045]), and, as discussed above, stored and associated with the corresponding ones of the tasks previously assigned to user 101 for prior periods are the users preferences and habits with respect to prior tasks because this stored data represents the users tendencies, preferences, and predilection of the users showing stress, fatigue, and mental focus and the users’ performance of while performing prior tasks of particular complexities.




Appellant argues that (Pages 24-25) with respect to the limitation of "performing an analysis of the user's habits, both routine habits and non-routine habits," in Sarvana, since all the data that is collected is in relation to a job function of an employee, the prior time periods and the identifying portions of stored data "that characterize the performance of tasks similar to the outstanding tasks by user 101 during the corresponding time periods on the prior workday" would not constitute non-routine habits, and all data, biometrics or otherwise, collected in Sarvana are in relation to collecting data when arriving at work, not showing up at work, or while at work, and nothing is collected as non-routine data in Sarvana. Examiner respectfully disagrees.
Sarvana discloses a scheduling database 124 includes data records that identify, during one or more prior workdays, portions of the current or prior workday allocated to a completion of the assigned tasks, and based on the obtained task data from scheduling database 124, scheduling system 120 may determine when team members report for work and the duration of the shift (i.e. analysis of routine habits). [0034], [0088]. Further, the scheduling system 120 obtains, from biometric database 122, the stored biometric data characterizing user 101's physiological state during one or more prior time periods to identify time-varying patterns in user 101's physiological state during these prior time periods and predict biometrics characteristics of user 101 during one or more future time periods (i.e. analysis of non-routine habits). [0037]-[0038]. Mover, in Sarvana, scheduling system 120 may access performance database 125 to identify portions of the stored data that characterize the performance of the one or more outstanding tasks by user 101 during the corresponding time periods on the prior workdays and additionally or alternatively, that characterize the performance of tasks similar to the outstanding tasks by user 101 during the corresponding time periods on the prior workday (i.e. non-routine habits). [0070].
Examiner notes the term “routine” means a regularly followed procedure; an established or prescribed way of doing something; a more or less mechanical or unvarying way of performing certain “habit” means a settled disposition or tendency to act in a certain way, esp. one acquired by frequent repetition of the same act until it becomes almost or quite involuntary; a settled practice, custom, usage; a customary way or manner of acting. Preference, Oxford English Dictionary, available at www.oed.com/view/Entry/82978.
Determining the identified time when team members report for work and duration of a shift from prior work days (as in [0034], [0088]) is a routine habit because the time and length of a work shift is a regularly followed procedure or established or prescribed way that employees/team members tend and regularly follow and established or prescribed as a workday routine. That is, this workday start time and duration are the employees’ prescribed daily routines. 
Further, identifying portions of patterns in user’s physiological state in prior workdays, predict biometrics characteristics of the user (as in [0037]-[0038]), and portions of data that characterize the user’s performance of the tasks (as in [0070]) are habits because these are tendencies of how the user acts, but these habits are non-routine because the physiological state, biometrics, and task performance are not regularly followed procedures nor established or prescribed ways of conducting something like a workday routine. These physiological state, biometrics, and task performance data are not part of the employees’ prescribed daily routines nor other established or prescribed way of doing something.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623     
                                                                                                                                                                                                   Conferees:

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624                            
                                                                                                                                                                            /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.